Boyce, J.:
In this case there was personal service on the sixteenth day of September, 1913. The present term of court began on the sixth day of October following. Between the date of service and the day of the return, being the first day of court, there were only twenty days including the day of service prior to the return of the writ.
The statute provides that “summons shall issue for the defendant’s appearance and upon proof of the service of such summons more than twenty days before the time of its return or upon proof of substituted service by publication as hereinafter provided, the cause shall proceed to trial.’’ * * * 24 Del. Laws, c. 221, § 7.
*432We hold that the words “summons more than twenty days before the time of its return” mean at least twenty days exclusive of the day of service and return.
What is your application, Mr. Worth?
Mr. Worth:—I ask that the petition be dismissed.
Boyce, J.:—Let the petition be dismissed.